Title: To George Washington from Billy Porter, 22 April 1781
From: Porter, Billy
To: Washington, George


                        
                            Westpoint April 22d 1781
                        
                        This may Certify Capt. Benjn Warren of 7th Massts Regt.
                        Having domestic Affairs that calls him to leave The service, that I apprehend it more to his injury To
                            continue in service than it will be to the service To have him leave it; & that I know of no public accounts he
                            has unsettled in the regimt would therefore on his solicitation recommend Him for a Discharge from the service.
                        
                            Billy Porter Majr Comdr
                        
                    